MEMORANDUM ***
Maria Dolores Reynoso-Cisneros petitions for review of an order of the Board of Immigration Appeals (“BIA”) denying her motion to reopen immigration proceedings *603following a remand for consideration on the merits by this Court. See Reynoso-Cisneros v. Gonzales, 491 F.3d 1001 (9th Cir.2007). “[W]e do not have jurisdiction to review [the] claim that the BIA should have exercised its sua sponte power” to grant Reynoso-Cisnero’s motion to reopen. Ekimian v. INS, 803 F.3d 1153, 1159 (9th Cir.2002). “[B]ecause the decision of the BIA whether to invoke its sua sponte authority is committed to its unfettered discretion,” we dismiss for lack of jurisdiction. Id. (quoting Luis v. INS, 196 F.3d 36, 40 (1st Cir.1999)) (emphasis omitted).
DISMISSED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.